UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6254



PATRICK J. STEEN,

                                              Plaintiff - Appellant,

          versus


DEPUTY SERGEANT HURD; DEPUTY SERGEANT ELKINS;
OFFICER BRUTON; OFFICER HAYNES; OFFICER POE;
OFFICER BATTEN; OFFICER SMITH,

                                            Defendants - Appellees,
          and


MECKLENBURG COUNTY SHERIFF’S DEPARTMENT,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-97-544-3-1-MU)


Submitted:   April 12, 2002                   Decided:   June 3, 2002


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick J. Steen, Appellant Pro Se.      Grady Michael Barnhill,
Patrick T. Gillen, Scott Douglas MacLatchie, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Charlotte, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Patrick J. Steen appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm substantially on the

reasoning of the district court.*    See Steen v. Hurd, No. CA-97-

544-3-1-MU (W.D.N.C. Jan. 9, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




     *
      The Supreme Court’s recent decision in Porter v. Nussle, 122
S. Ct. 983 (2002) held that “the [Prisoner Litigation Reform Act]’s
exhaustion requirement applies to all inmate suits about prison
life, whether they involve general circumstances or particular
episodes, and whether they allege excessive force or some other
wrong.” Id. at 992. Thus, Appellant’s claim of excessive force
was properly dismissed for failure to exhaust administrative
remedies.

                                 2